        Case 2:19-cv-00721-AC Document 48 Filed 06/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEE SWAFFORD,                                      No. 2:19-cv-0721 AC P
12                        Plaintiff,
13            v.                                         ORDER
14    R. NEUSHMID, et al.,
15                        Defendants.
16

17          On May 15, 2020, defendant filed a motion for summary judgment. ECF No. 46.

18   Plaintiff has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that

19   within twenty-one days after the filing date of this order, plaintiff shall file and serve an

20   opposition to the motion for summary judgment or a statement of non-opposition. Failure to

21   comply with this order will result in a recommendation for dismissal without prejudice of this

22   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

23   DATED: June 22, 2020

24

25

26

27

28
                                                         1
